Case: 19-13737   Date Filed: 04/14/2020   Page: 1 of 3



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-13737
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 8:94-cr-00220-SCB-MAP-5



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                versus


BRUCE WAYNE HARRISON,
a.k.a. Hopper,
a.k.a. Grasshopper,
a.k.a. Loose Bruce,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (April 14, 2020)
               Case: 19-13737     Date Filed: 04/14/2020    Page: 2 of 3



Before WILLIAM PRYOR, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:

      Bruce Wayne Harrison appeals pro se the denial of his second motion to

reduce his sentence. 18 U.S.C. § 3582(c)(2). Harrison received a below-guidelines

sentence of 592 months of imprisonment following his convictions for one count

of conspiring to possess with intent to distribute cocaine, methamphetamine, and

marijuana, 21 U.S.C. § 846, eight counts of possessing cocaine and marijuana with

intent to distribute, id. § 841(a)(1), and two counts of using a firearm in relation to

a drug trafficking crime, 18 U.S.C. § 924(c). After the district court denied

Harrison’s first motion to reduce based on Amendments 599 and 759 to the

Sentencing Guidelines, and we affirmed, United States v. Harrison, 741 F. App’x

765 (11th Cir. 2018), Harrison filed a second motion in which he argued that

Amendment 759 was an ex post facto law. We affirm.

      Harrison’s argument that the application of Amendment 759, which made

him ineligible for relief under Amendment 599, violates the Ex Post Facto Clause

is barred by the law of the case. Under that doctrine, a party is barred from

relitigating an issue that a court necessarily or by implication decided against him

in an earlier appeal. United States v. Tamayo, 80 F.3d 1514, 1520 (11th Cir.1996).

Our earlier decision that Amendment 759 prevented the district court from further

reducing the below-guidelines sentence that Harrison had received is the law of the


                                           2
              Case: 19-13737     Date Filed: 04/14/2020   Page: 3 of 3



case. And that decision bars Harrison’s argument that Amendment 759 operates as

an ex post facto law. Harrison does not argue that an exception to the law of the

case doctrine applies to him, which is unsurprising because his ex post facto

argument is foreclosed by United States v. Colon, 707 F.3d 1255 (11th Cir. 2013).

      We AFFIRM the denial of Harrison’s second motion to reduce.




                                         3